DETAILED ACTION
This office action is in response to the application filed on 15 January 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Further, the Applicants have met the requirements under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for the domestic benefit of non-provisional application 14/942,777 (now Pat. No. 10,565,701) filed 16 November 2015.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 May 2020, 10 July 2020, 03 September 2020, 13 November 2020, 06 April 2021, 22 October 2021, 17 March 2022 and 14 July 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement have been reviewed and considered by the examiner.
Claim Objections
	Claim 3 is objected to because of the following informalities: Claim 3 recites, in part, “comprising instructions to store an image mask identifying one or regions on the substrate” should be “comprising instructions to store an image mask identifying one or more regions on the substrate”.
Claim 15 is objected to because of the following informalities: Claim 15 recites, in part, “comprising instructions to corresponding to” which should be “comprising instructions to .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 10-11 are rejected under U.S.C. 103 as being unpatentable over Moore S.E. (US 6,609,947 B1; Moore), in view of Hayashi et al (JP 2009-105230 A; Hayashi), and further in view of Fujimoto H. (US 2003/0107736 A1; Fujimoto).
RE Claim 1, Moore discloses a computer program product, comprising a non-transitory computer readable medium encoded with instructions to cause one or more processors (Moore: fig. 2A, illustrating a planarizing machine comprising a ‘computer’ 180 (processor and memory), and ‘program’ 184; col. 8:60-64, “The computer program 184 can be contained on a computer-readable medium stored in the computer 180. In one embodiment, the computer-readable program 184 causes the computer 180 to control a parameter of the planarizing machine 100”) to:
store data indicating a boundary of an area in a 2-dimensional color space, the 2-dimensional color space having a pair of color channels including a first color channel and a second color channel as axes of the color space (Moore: col. 3:49-56, “The computer has a database and a computer readable  medium. The database can contain a plurality of sets of reference reflectances in which each set has a first reference component defined by a reflectance intensity of the first light pulse and a second reference component defined by a reflectance intensity of the second light pulse from a selected surface level in a layer of material on the microelectronic substrate” (boundaries of an area are implicit));
receive color data of a substrate from a camera (Moore: col. 3:30-48, disclosing sensors collecting light of a first color and light of a second color, where said light is light reflected from a substrate surface).
Yet, even though Moore does not expressly teach,
Hayashi (in the same general field of endeavor) discloses generate a color image of the substrate from the color data (Hayashi: [0004-0010], disclosing the capture and generation of R, G, and B color images);
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hayashi’s color image with Moore’s program, with the expected benefit of allowing operating personnel to ‘see’ the data they are working with as a displayed image.
Even so, although Moore/Hayashi does not expressly teach,
Fujimoto (in the same general field of endeavor) discloses for each pixel of a plurality of pixels of the color image, perform a comparison of a pair of color values for the pair of color channels for the pixel to the boundary of the area in the 2-dimensional color space to determine whether the pair of color values meet thresholds provided by the boundary (Fujimoto: fig. 17, illustrating a block diagram for comparing acquired color values to reference color values using a ‘threshold value’ 305; [0093], generation of histogram to be used for comparing pixel values of acquired image); and
generate a signal to an operator based on results of the comparison for the plurality of pixels (Fujimoto: [0120], inspection results displayed on a display for operator or user to view).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Fujimoto’s program which performs a comparison, for each pixel of a plurality of pixels in a color image, to determine whether color values meet thresholds associated with a boundary, and generate results for an operator with Moore’s modified by Hayashi’s program, in order to help operators determine the status of a semiconductor substrate.
RE Claim 2, Moore/Hayashi/Fujimoto teaches the computer program product of claim 1, and Fujimoto implicitly discloses instructions to count a number of pixels in the color image that fail to meet the thresholds and to compare the number of pixels to a second threshold (Fujimoto: fig. 23; [0111-0117], disclosing a procedure whereby a comparison is made between pixels of an object histogram and a reference histogram are made to determine similarity between said object histogram and said reference histogram).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Fujimoto’s program which implicitly counts a number of pixels that fail to meet thresholds with Moore/Hayashi/Fujimoto’s program, with the expected benefit of executing a procedure whereby the status of processing a semiconductor substrate is objectively determined.
RE Claim 10, Moore/Hayashi/Fujimoto teaches the computer program product of claim 1, and Moore also discloses the pair of color channels does not include a luminance channel (Moore: col. 3:65-67, col. 4:1-20, disclosing red, green, and blue color emitters such that sensed reflected light comprises light in respective red, green, and blue color channels (e.g., any two satisfies the requirement of a pair of color channels)).
RE Claim 11, Moore/Hayashi/Fujimoto discloses the computer program product of claim 1, and Fujimoto also implicitly teaches analyze the color image to find a wafer alignment feature and to transform the color image to a standard coordinate system (Fujimoto: figs. 6-8; [0059-0064], disclosing a recipe registration procedure for inspecting portions of a chip on a substrate; note, in aligning features of image portions to be inspected, Fujimoto implicitly discloses the transformation of a color image in a color space to a standard x-y coordinate system).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Fujimoto method of implicitly transforming a color image to a standard coordinate system with Moore/Hayashi/Fujimoto’s program, with the expected benefit of establishing x-y position information associated with pixel values in addition to color values in a color space.

Claim 12 is rejected under U.S.C. 103 as being unpatentable over Moore, in view of Hayashi, and Fujimoto, and further in view of Yi et al (US 6,930,782 B1; Yi).
RE Claim 12, Moore/Hayashi/Fujimoto teaches the computer program product of claim 1, and even though Moore/Hayashi/Fujimoto fails to expressly disclose,
Yi (in the same general field of endeavor) teaches instructions to normalize a color image (Yi: col. 6:60-62, “The computer 202 may generate an image 300 representative of the spectral data in each wavelength based on normalizing the spectral data”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Yi’s instructions to normalize a color image with Moore/Hayashi/Fujimoto’s program in order to improve the processing of image data by reducing the dynamic range of said image data.

Claim 13 is rejected under U.S.C. 103 as being unpatentable over Moore, in view of Hayashi, and Fujimoto, and further in view of Ravid et al (US 2008/0243433 A1; Ravid).
RE Claim 13, Moore/Hayashi/Fujimoto discloses the computer program product of claim 1.
However, although Moore/Hayashi/Fujimoto fails to explicitly teach,
Ravid (in the field of generating a library of spectra) discloses instructions to apply a high-pass spatial filter to the image (Ravid: [0099], “For example, spectra matching can be performed after processing and filtering the measured spectra (e.g., using high pass filter or low pass filter) to remove noise and interference”).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Ravid’s instructions for applying a high-pass spatial filter to an image with Moore/Hayashi/Fujimoto’s program in order to enhance the reliability of spectra matching by enhancing the reliability of library spectra.

 Claim 14 is rejected under U.S.C. 103 as being unpatentable over Moore, in view of Gilger et al (US 2015/0248214 A1; Gilger), and further in view of Fujimoto.
RE Claim 14, Moore discloses a computer program product, comprising a non-transitory computer readable medium encoded with instructions to cause a processor (Moore: fig. 2A, illustrating a planarizing machine comprising a ‘computer’ 180 (processor and memory), and ‘program’ 184; col. 8:60-64, “The computer program 184 can be contained on a computer-readable medium stored in the computer 180. In one embodiment, the computer-readable program 184 causes the computer 180 to control a parameter of the planarizing machine 100”) to: generate/store data indicating a boundary of an area in a 2-dimensional color space (Moore: col. 3:49-56, “The computer has a database and a computer readable  medium. The database can contain a plurality of sets of reference reflectances in which each set has a first reference component defined by a reflectance intensity of the first light pulse and a second reference component defined by a reflectance intensity of the second light pulse from a selected surface level in a layer of material on the microelectronic substrate” (boundaries of an area are implicit)).
However, although Moore does not appear to expressly teach,
Gilger (in the general field of data processing) discloses display on a display a graph, the graph providing a histogram of an image (Gilger: fig. 35; [0140], disclosing the display of a histogram, and associated slider controls enabling a user to manipulate threshold values); receive user input selecting a portion of the graph, the user input including clicking and dragging from a first position to a second position in the graph (Gilger: [0031-0032, 140], disclosing user input by manipulating a slider control (click and drag operations are implied));
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Gilger’s display of a histogram of an image and method wherein a user may provide input to the histogram by manipulating a slider with Moore’s program comprising access to data indicating a boundary of an area in a 2-dimensional color space so the combined Moore/Gilger program causes a processor to display on a display a graph of a 2-dimensional color space having a pair of color channels including a first color channel and a second color channel as axes of the color space, the graph providing a histogram of an image of a substrate for the 2-dimensional color space. Further, the motivation for combining Gilger’s display of a histogram and method of enabling an operator to enter input to the histogram with Moore’s program would have to make it easier for said operator to enter input since manipulating sliders to change input values is both well-known and intuitive.
Still, even though Moore/Gilger does not appear to expressly teach,
Fujimoto discloses generate data indicating a boundary of an area in the 2-dimensional color space with a pixel of the image having a pair of color values within the area indicating that a corresponding position on the substrate meets a thickness requirement (Fujimoto: [0120], generation of inspection results).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Fujimoto’s generation of inspection results (e.g., generation of acquired image and histogram corresponding to inspection results) with Moore’s, modified by Gilger’s, program comprising user input in order to provide feedback to the user concerning the state of remaining films/layers.

Claim 17 is rejected under U.S.C. 103 as being unpatentable over Chalmers et al (US 2006/0166608 A1; Chalmers), in view of Tanaka et al (US 2008/0197280 A1; Tanaka).
RE Claim 17, Chalmers discloses a computer program product, comprising a non-transitory computer readable medium encoded with instructions to cause one or more processors (Chalmers: [0257-0261], defining software, processors, and programs stored in a memory and executed by circuitry (e.g., a processor) to perform image-related functions) to:
receive color data of a substrate from a line-scan camera that scans across the substrate along a first axis (Chalmers: fig. 5, ‘imaging spectrometer’ 511, fig. 8, ‘acquire raw data (scan)’ 810, figs. 9A-9C, illustrating a series of line images; [0082], operational characteristics of one-dimensional imager (e.g., line-scan mode), [0088], “The collecting and analyzing 800 includes collecting a series of line images using spectrometer 190”, [0096-0098], providing a discussion of collecting light reflected from substrate, [0102], collecting spectral data reflected from a substrate (color));
generate an color image of the substrate from the color data (Chalmers: figs. 9A-9C, illustrating a series of line images, fig. 10, example image of partially processed silicon substrate; [0102-0103], generating a series of 1d spectral images, [0106], exemplary image of partially processed silicon substrate during a chemical-mechanical planarization (CMP) process);
average pixel values of the image only along an image axis corresponding to the first axis to generate a smoothed image (Tanaka: fig. 1B, ‘generate average waveform by averaging waveforms parallel-translated in S0011 between y coordinates’ S0012 (average waveform is interpreted as a smoothed 1-d image); [0070], disclosing a procedure for aligning waveforms for generating an average shape called an ‘average’ waveform); and
generate a signal to an operator based on the smoothed image (Tanaka: [0073], “Operations and results of the system are displayed on a display device 302”; note, results output to a display for consumption by a user is interpreted).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Tanaka’s method of averaging pixel values of an image to generate a smoothed image with Chalmer’s computer program product in order to reduce spurious noise effects that could be present in reflected light measurements.

	Claim 20 is rejected under U.S.C. 103 as being unpatentable over Chalmers, in view of Tanaka, Moore, and Hayashi, and further in view of Fujimoto.
RE Claim 20, Chalmers/Tanaka teaches the computer program product of claim 17.
	Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claim 1 (the exception being performing a comparison between a smoothed color image and color values of a 2-dimensional color space in claim 20) and are, therefore, rejected under the same rationale.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
Claims 15-16 are objected to as being dependent upon a rejected base claim (claim 14), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
Claims 18-19 are objected to as being dependent upon a rejected base claim (claim 17), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F VALDEZ/Examiner, Art Unit 2611